DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of patent application No. 16/926,569, filed July 10, 2020, which is a continuation of patent application No. 16/417,414, filed May 20, 2019, which is a continuation of patent application No. 15/514,452, filed March 24, 2017, which is a national stage application, filed under 35 U.S.C. § 371, of international patent application No. PCT/US2015/050420, filed September 16, 2015, which claims the benefit of provisional patent application No. 62/058,027, filed September 30, 2014, all of which are incorporated by reference herein in their entireties.” on Pg. 1 after the Title should be recited as --This application is a continuation of US Patent application No. 16/926,569, filed July 10, 2020, now US Patent No. 11,204,656 B2, which is a continuation of US Patent application No. 16/417,414, filed May 20, 2019, now US Patent No. 10,739,924 B2, which is a continuation of US Patent application No. 15/514,452, filed March 24, 2017, now US Patent No. 10,338,755 B2,which is a national stage application, filed under 35 U.S.C. § 371, of international patent application No. PCT/US2015/050420, filed September 16, 2015, which claims the benefit of provisional patent application No. 62/058,027, filed September 30, 2014, all of which are incorporated by reference herein in their entireties.--, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 7-10, 15 and 16, the antecedent basis for “the control circuitry” (as per claims 3, 7-10 and 15) and “the electronic device” (as per claim 16) have not been clearly forth.
Claims 17-20 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poupyrev (US Pub. No. 2016/0048235 A1).
Regarding claim 1, Figs. 1-3, 5D and 9 of Poupyrev broadly discloses the system (i.e. the environment 100) comprising a portable electronic device (i.e. the smart phone 106-2, laptop 106-3, camera 106-5, tablet 106-7, smart watch 106-9); a wearable fabric item (i.e. the shirt 104-1, hat 104-2) having threads that form a touch sensor (i.e. the interactive textile is configured to sense multi-touch input, and the textile corresponding to any type of flexible woven material formed by weaving or knitting threads; [0024]) , wherein the touch sensor (i.e. the capacitive touch sensor 202) is configured to receive touch input; and circuitry (i.e. the textile controller 204 and computer processor(s) 212) configured to control the portable electronic device in response to the touch input (see [0027]).
Regarding claim 12, Figs. 1-3, 5D and 9 of Poupyrev broadly discloses the system (i.e. the environment 100) comprising an electronic device (i.e. the smart phone 106-2, laptop 106-3, camera 106-5, tablet 106-7, smart watch 106-9) configured to provide audio output (see [0003]); a wearable fabric item (i.e. the shirt 104-1, hat 104-2) having threads that form a capacitive touch sensor (i.e. the interactive textile is configured to sense multi-touch input, and the textile corresponding to any type of flexible woven material formed by weaving or knitting threads that forms the capacitive touch sensor 202; [0024]) , wherein the capacitive touch sensor (202.) is configured to receive touch input; and circuitry (i.e. the textile controller 204 and computer processor(s) 212) configured to control the audio output in response to the touch input (the gesture input on the interactive textiles may aid the uses in controlling the volume on a stereo or the TV to go up or down; see [0027] or [0078]).
Regarding claim 16, Figs. 1-3, 5D and 9 of Poupyrev broadly discloses the system (i.e. the environment 100) comprising: a mobile telephone (i.e. the smart phone 106-2); a fabric wrist band (i.e. the interactive textile 102 on the wrist of the shirt 604; see Fig. 6) configured to wirelessly communicate with the electronic device (i.e. the object 104 wirelessly communicate with the object 104);  wearable fabric item having threads that form a touch sensor (i.e. the interactive textile is configured to sense multi-touch input, and the textile corresponding to any type of flexible woven material formed by weaving or knitting threads; [0024]), wherein the fabric wrist band comprises nonconductive threads (i.e. the ono-conductive threads 302); and conductive threads (i.e. the conductive threads 208) woven with the nonconductive threads and configured to form a touch sensor (202) on the fabric wrist band (see Fig. 3); and circuitry (i.e. the textile controller 204 and computer processor(s) 212) configured to control an operation of the mobile telephone based on touch input to the touch sensor (see [0027]). 
Regarding claim 2, the teaching of Poupyrev broadly discloses that the portable electronic device (106) is configured to output a notification and wherein the circuitry (204, 212) is configured to acknowledge receipt of the notification in response to the touch input (i.e. the control is generated based on the gesture touch to control the computing device 106 or an application 216 to control the volume of the stereo or the TV, or turn on or off the lights in the user’s house; see [0012]).
Regarding claim 4, the teaching of Poupyrev broadly discloses that the circuitry is configured to initiate a message on the portable electronic device in response to the touch input (see [0086] or [0105])
Regarding claim 10 and 14, the teaching of Poupyrev broadly discloses that the control circuitry is configured to adjust a volume of audio output on the portable electronic device in response to the touch input (i.e. the gesture input on the interactive textiles may aid the uses in controlling the volume on a stereo or the TV to go up or down; see [0006], [0012], or [0078]).
Regarding claim 11, Figs. 1-3, 5D and 9 of Poupyrev broadly discloses that the wearable fabric item comprises a wrist band (i.e. the smart watch 106-9 on the user’s wrist) and wherein the touch sensor comprises a capacitive touch sensor (202) configured to detect multiple touches (i.e. the touch input 530, 532, 534).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 5-9, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev (US Pub. No. 2016/0048235 A1).
Regarding claims 3, 9 and 13, Poupyrev broadly discloses that the gesture touch input may be used to pause the playback of music (see [0044]).  It is noted that the teaching of Poupyrev does not specifically disclose that the control circuitry is configured to silence the audio output (as per claims 3 and 13) or silence an alert (as per claim 9) in response to the touch input as required.  However, such limitation of the control circuitry is configured to silence the audio output or alert in response to the touch input is considered an arbitrary obvious design choice, so as to provide the desired choice either turning off, or pausing, or silence the audio or alert output in response to the touch input.
Regarding claims 5-8, 15 and 17-20, it is noted that the teaching of Poupyrev does not specifically disclose that the message is selected from the group consisting of an e-mail and a text message (as per claims 5 and 19), or a predetermined message based on the gesture (as per claims 6 and 20), or in a do-not-distrub mode (as per claims 7 and 17), or in a secure mode in response to the touch input (as per claims 8 and 18); or the control circuitry to select a next track of the media playback (as per claim 15)  as required.  However, such limitations of that the message is selected from the group consisting of an e-mail and a text message, or a predetermined message based on the gesture, or in a do-not-distrub mode, or in a secure mode, or to select a next track of the media playback are considered the arbitrary obvious design choice, so as to provide the design choice of providing the e-mail, the text message or the predetermined message output, or in a do-not-distrub mode or a secure mode; or to select a next track of the media playback in response to the touch input in response to the touch input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gibson et al (US Pat. No. 4,659,873) discloses the fabric touch sensor and method of manufacture.
Dhawan et al (US Pub. No. 2003/0129905 A1) teaches the method and system for selectively connecting and disconnecting conductors in a fabric.
Kubota et al (US Pub. No. 2004/0174337 A1) discloses the force-feedback supply apparatus and image correcting method.
Longinotti-Buitoni et al (US Pat. No. 8,945,328 B2) teaches the method of making garments having stretchable and conductive ink.
Magi et al (US Pub. No. 2015/0185944 A1) discloses the wearable electronic device including a flexible interactive display.
Rothkopf (US Pub. No. 2016/0058375 A1) teaches the wearable electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOE H CHENG/
Primary Examiner
Art Unit 2626